SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials STURM, RUGER & COMPANY, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS April 28, 2010 NOTICE IS HEREBY GIVEN THAT the Annual Meeting of Stockholders of STURM, RUGER & COMPANY, INC. (the “Company”) will be held at the Trumbull Marriott, 180 Hawley Lane, Trumbull, Connecticut 06611 on the 28th day of April, 2010 at 10:30 a.m. to consider and act upon the following: 1. A proposal to elect seven (7) Directors to serve on the Board of Directors for the ensuing year; 2. A proposal to ratify the appointment of McGladrey & Pullen, LLP as the Company's independent auditors for the 2010 fiscal year; and 3. Any other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. Only holders of record of Common Stock at the close of business on March 9, 2010 will be entitled to notice of and to vote at the Annual Meeting or any adjournment or postponement thereof. The complete list of stockholders entitled to vote at the Annual Meeting shall be open to the examination of any stockholder, for any purpose germane to the Annual Meeting, during ordinary business hours, for a period of 10 days prior to the Annual Meeting, at the Company's offices located at 1 Lacey Place, Southport, Connecticut 06890. The Company's Proxy Statement is attached hereto. By Order of the Board of Directors Leslie M. Gasper Corporate Secretary Southport, ConnecticutMarch 15, 2010 ALL STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING. TO ENSURE THAT YOUR VOTE IS RECORDED PROMPTLY, PLEASE VOTE YOUR PROXY AS SOON AS POSSIBLE, EVEN IF YOU PLAN TO ATTEND THE ANNUAL MEETING. MOST SHAREHOLDERS HAVE THREE OPTIONS FOR SUBMITTING THEIR VOTES PRIOR TO THE ANNUAL MEETING: (1) VIA THE INTERNET, (2) BY TELEPHONE OR (3) BY REQUESTING AND RETURNING A PAPER PROXY USING THE POSTAGE-PAID ENVELOPE PROVIDED. REGISTERED STOCKHOLDERS MAY VIEW OR REQUEST THE PROXY MATERIALS AND VOTE THEIR PROXY AT WWW.INVESTORVOTE.COM OR BY TELEPHONE AT 1-800-652-8683. STOCKHOLDERS WHO HOLD THEIR SHARES THROUGH A BROKERAGE ACCOUNT MAY VIEW OR REQUEST THE PROXY MATERIALS AND VOTE THEIR PROXY AT WWW.PROXYVOTE.COM OR BY TELEPHONE AT 1-800-579-1639. Table of Contents Page PROXY SOLICITATION AND VOTING INFORMATION 1 PROPOSAL NO. 1 – ELECTION OF DIRECTORS 2 DIRECTOR NOMINEES 3 THE BOARD OF DIRECTORS AND ITS COMMITTEES 6 Corporate Board Governance Guidelines 7 The Board’s Role In Risk Oversight 7 COMMITTEES OF THE BOARD 8 Audit Committee 8 Report of the Audit Committee 9 Compensation Committee 10 Nominating and Corporate Governance Committee 11 Executive Operations Committee 13 MEMBERSHIP AND MEETINGS OF THE BOARD AND ITS COMMITTEES 14 Membership and Meetings of the Board and its Committees Table For Year 2009 14 INDEPENDENT, NON-MANAGEMENT DIRECTORS 15 BOARD LEADERSHIP STRUCTURE 15 DIRECTOR AND COMMITTEE COMPENSATION 16 Directors’ Fees and Other Compensation 16 Directors' Compensation Table For Year 2009 17 Directors’ Beneficial Equity Ownership 18 Independent Directors’ Outstanding Option Awards at Fiscal Year End 2009 Table 18 COMPENSATION DISCUSSION AND ANALYSIS 19 What is the Company's Philosophy Regarding Compensation and what are the Compensation Program Objectives and Rewards? 19 What are the Company's Governance Practices Regarding Compensation? 19 What are the Company's Governance Practices Regarding Stock Awards? 19 What are the Elements of Compensation? 20 Why Does the Company Choose to Pay Each Element? 20 How Does the Company Determine the Amount/Formula for Each Element? 21 How are Salaries Determined? 21 How are Bonuses Determined? 21 How are Equity Compensation Awards Determined? 22 What are the Company’s Ongoing Plans for Plan-Based Equity Compensation? 22 How is the Chief Executive Officer's Performance Evaluated and Compensation Determined? 22 i Table of Contents (continued) Page What is the Chief Executive Officer’s Compensation History? 23 Does the Company Pay for Perquisites? 23 How Does the Company Evaluate its Compensation Program Risks? 23 EXECUTIVE COMPENSATION 25 Summary Compensation Table 25 All Other Compensation Table For Year 2009 27 Grant Of Plan-Based Awards Table For Year 2009 28 Outstanding Equity Awards At Fiscal Year End 2009 Table 30 Option Exercises And Stock Vested In 2009 Table 31 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL 32 Payments on Change in Control 32 Covered Terminations and Severance Payments Pursuant to Change in Control Agreements 32 Change in Control Events and Severance Benefits Not Covered by the Severance Agreements 32 Change in Control Definition 32 Termination by Death or Disability 33 Termination by Retirement 33 Voluntary and Involuntary Termination 33 Retention and Transition Agreements 33 Potential And Actual Payments Under Severance Agreements Table 34 PENSION PLANS 35 2009 Pension Benefits Table 36 PRINCIPAL STOCKHOLDERS AND BENEFICIAL OWNERSHIP 37 Principal Stockholder Table 37 Beneficial Ownership Table 38 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 39 CERTAIN RELATIONSHIPS AND RELATED-PARTY TRANSACTIONS 39 PROPOSAL NO. 2 - RATIFICATION OF INDEPENDENT AUDITORS 40 Principal Accountants' Fees and Services 40 CODE OF BUSINESS CONDUCT AND ETHICS 42 STOCKHOLDER PROPOSALS AND DIRECTOR NOMINATIONS FOR 2011 42 STOCKHOLDER AND INTERESTED PARTY COMMUNICATIONS WITH THE BOARD OF DIRECTORS 42 OTHER MATTERS 43 ii March 15, 2010 PROXY STATEMENT Annual Meeting of Stockholders of the Company to be held on April 28, 2010 PROXY SOLICITATION AND VOTING INFORMATION This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors (the “Board”) of Sturm, Ruger & Company, Inc. (the “Company”) for use at the 2010 Annual Meeting of Stockholders (the “Meeting”) of the Company to be held at 10:30 a.m. on April 28, 2010 at the Trumbull Marriott, 180 Hawley Lane, Trumbull, Connecticut 06611 or at any adjournment or postponement thereof for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders. This Proxy Statement has been posted and is available on the Securities and Exchange Commission (the “SEC”) website at www.sec.gov and the Company’s website at www.ruger.com. In addition, registered stockholders may view or request the proxy materials and vote their proxy at www.investorvote.com or by telephone at 1-800-652-8683, and stockholders who hold their shares through a brokerage account may view or request the proxy materials and vote their proxy at www.proxyvote.com or by telephone at 1-800-579-1639. The mailing address of the principal executive office of the Company is 1 Lacey Place, Southport, Connecticut 06890. In accordance with rules established by the SEC that allow companies to furnish their proxy materials over the Internet, on March 19, 2010 we are mailing a Notice of Internet Availability of Proxy Materials instead of a paper copy of our Proxy Statement and Annual Report on Form 10-K to our stockholders who have not specified that they wish to receive paper copies of our proxy materials. The Notice of Availability of Proxy Materials also contains instructions on how to request a paper copy of our proxy materials, including our Proxy Statement, Annual Report on Form 10-K and a form of proxy card. We believe this process will allow us to provide our stockholders with the information they need in a more timely, environmentally friendly and cost-effective manner. All expenses in connection with the solicitation of these proxies, which are estimated to be $60,000, will be borne by the Company. We encourage our stockholders to contact the Company’s transfer agent, Computershare Investor Services, LLC, or their stockbroker to sign up for electronic delivery of proxy materials in order to reduce printing, mailing and environmental costs. If your proxy is signed and returned, it will be voted in accordance with its terms. However, a stockholder of record may revoke his or her proxy before it is exercised by: (i) giving written notice to the Company's Secretary at the Company's address indicated above, (ii) duly executing a subsequent proxy relating to the same shares and delivering it to the Company's Secretary at or before the Meeting or (iii) attending the Meeting and voting in person (although attendance at the Meeting will not, in and of itself, constitute revocation of a proxy). The Company's Annual Report on Form 10-K for the year ended December 31, 2009, including financial statements, is enclosed herewith and has been posted and is available on the SEC website at www.sec.gov and the Company’s website at www.ruger.com. Only holders of Common Stock, $1.00 par value, of the Company (the “Common Stock”) of record at the close of business on March 9, 2010 will be entitled to vote at the Meeting. Each holder of record of the issued and outstanding shares of voting Common Stock is entitled to one vote per share. As of March 9, 2010, 19,111,650 shares of Common Stock were issued and outstanding and there were no outstanding shares of any other class of stock. The stockholders holding a majority of the issued and outstanding Common Stock, either present in person or represented by proxy, will constitute a quorum for the transaction of business at the Meeting. In accordance with the Company's By-Laws and applicable law, the election of Directors will be determined by a plurality of the votes cast by the holders of shares present in person or by proxy and entitled to vote. Consequently, the seven nominees who receive the greatest number of votes cast for election as Directors will be elected. Shares present which are properly withheld as to voting with respect to any one or more nominees, and shares present with respect to which a broker indicates that it does not have authority to vote (“broker non-votes”), will be counted as being present at the Meeting. 1 However, these shares will not be counted as voting on the election of Directors, with the result that such abstentions and broker non-votes will have no effect as votes on the election of Directors. The affirmative vote of shares representing a majority of the shares present and entitled to vote is required to ratify the appointment of McGladrey & Pullen, LLP as the Company's independent auditors for the 2010 fiscal year, which is also to be voted on at the Meeting, and to approve any other matters properly presented at the Meeting. Shares which are voted to abstain on these matters and broker non-votes will be considered present at the Meeting but will not be counted as voting for these matters, with the result that abstention and broker non-votes will have the same effect as votes against the proposal. PROPOSAL NO. 1 – ELECTION OF DIRECTORS Seven Directors will be elected at the Meeting, each to hold office until the next Annual Meeting of Stockholders or until his successor is elected and has qualified. Background Below is a discussion of certain events regarding the Board of Directors and the Company’s management that have taken place since January 1, 2009, at which time the members of the Board were Michael O. Fifer, John A. Cosentino, Jr., C. Michael Jacobi, John M. Kingsley, Jr., Stephen T. Merkel, James E.
